Citation Nr: 0810661	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.  
The appellant is the veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the appellant's contention that the veteran's service-
connected post-traumatic stress disorder (PTSD) contributed 
to his death from cardiovascular disease.  Specifically, she 
alleges that after September 11, 2001, his psychiatric 
symptoms increased, resulting in his inability to sleep and 
increased anxiousness.  Ultimately, his cardiovascular 
symptoms increased and he died after collapsing in 2002.  

The record shows that the veteran was treated at a private 
facility in January 2002 for cardiovascular complaints.  He 
was seen in February 2002 at VA for psychiatric symptoms, to 
include sleep disturbance.  It was noted that his psychiatric 
symptoms had increased after September 11, 2001.  Apparently, 
there was some lack of compliance with taking his medications 
after that date.  The veteran's death was precipitated by his 
collapse at church on June 20, 2002.  The veteran's wife said 
that he had been seen at VA by a cardiologist the day before.  
At the time of the episode, he had not had any chest pain or 
palpitations and was feeling well.  He appeared to feel well 
until the moment before he arrested.  He had not complained 
of any dizziness or vomiting prior to the episode, and he did 
not appear to be short of breath.  Multiple organ failure was 
noted, and he ultimately died several days later.  

The veteran's death certificate reads that the veteran died 
on June [redacted], 2002.  The immediate cause of death was 
cardiomyopathy, and a significant condition contributing to 
death was listed as post traumatic syndrome.  

After the veteran's death, in a rating determination in 
November 2002, service connection was established for PTSD.  
Service connection was specifically denied for hypertension 
and for cardiomyopathy with congestive heart failure.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is noted that no additional notice of assistance or 
development has been provided subsequent to the specific 
provisions of the recently decided Hupp  case.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Such notice is indicated 
as other  development is undertaken.

In this case, additional evidentiary development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the claimant of 
the evidence and information necessary 
to substantiate her claim and inform 
her whether she or VA bears the burden 
of producing or obtaining that evidence 
or information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that she provide any evidence in her 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Hupp, supra.  A 
record of this notification must be 
incorporated into the claims file.  

2.  The RO/AMC should, with the 
assistance of the appellant as 
indicated, attempt to obtain the 
physician who signed the death 
certificate.  If he can be contacted, 
he should be requested to provide the 
medical basis he used in listing post 
traumatic syndrome as a contributing 
cause of death.  He should also be 
asked to provide copies of any 
treatment records that he has that he 
used in making the determination.  If 
he cannot be located, or if located, 
does not provide an opinion/basis for 
the opinion, attempts to reach him or 
obtain the opinion should be documented 
in the claims folder.

3.  Refer the appellant's claim for a 
VA medical opinion to ascertain the 
etiology of the cardiac event that 
caused the veteran's death.  The claims 
folder should be made available to the 
examiner for review prior to rendering 
an opinion.  A rationale based on the 
evidence should be provided for any 
proffered opinion.  

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
cardiac event that caused the veteran's 
death was the result of his service-
connected PTSD.  The examiner should also 
determine if PTSD contributed 
substantially or materially to the 
appellant's death or whether the cardiac 
event was so overwhelming that death 
could be anticipated regardless of 
coexisting conditions.  It is important 
that the examiner reconcile any opinion 
with the evidence in the claims folder.  
Attention is specifically invited to the 
VA psychiatric treatment records, the 
terminal private treatment records from 
June 2002, and to the veteran's death 
certificate.  It should be indicated 
whether the PTSD aggravated the 
cardiovascular disorder so as to cause 
death.  If it is concluded that there is 
no relationship between the cause of 
death and the PTSD, that should be 
spelled out with the medical basis for 
the opinion provided.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case 
(SSOC).  The appellant must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



